  Case 16-39089      Doc 47       Filed 10/18/18 Entered 10/18/18 17:58:33         Desc Main
                                    Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF ILLINOIS

 In re:                                        )
                                               )
 GRONKE, GREGORY JOSEPH                        )   Bankruptcy Case No. 16‐39089 ABG
                                               )   Chapter 7
                                               )
 Debtor(s).                                    )


                                     CERTIFICATE OF SERVICE


       The undersigned certifies that on October 18, 2018, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          GRONKE, GREGORY JOSEPH
          1324 DERBY LANE
          MUNDELEIN, IL 60060



          ,

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          ILENE F. GOLDSTEIN
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

 1        Discover Bank
          Discover Products Inc
          PO Box 3025
 Case 16-39089      Doc 47    Filed 10/18/18 Entered 10/18/18 17:58:33   Desc Main
                                Document     Page 2 of 2


        New Albany, OH 43054‐3025



/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562‐9595
Fax: (847) 564‐8402
